Title: From Thomas Jefferson to George Jefferson, 26 June 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia June. 26. 98.
          
          This will be handed you by mr James Dinsmore, a housejoiner whom I have engaged to live with me. he goes by water to Richmond and on his arrival there, being a stranger, I have desired him to ask your aid to get him a passage by a waggon or boat to our neighborhood, he has in his charge some articles of mine, of value, which I wish him to keep with him to my house. I wish him not to delay in Richmond. I do not know that he will want any pecuniary aid, as he will recieve here what he may think he will have occasion for. but should he need any small matter & ask for it, be so good as to let him have it on my account. I am Dr. Sir
          Your’s affectionately
          
            Th: Jefferson
          
          
            P.S. I set out for Monticello tomorrow morning.
          
        